Citation Nr: 1423684	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  04-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a chronic lumbar strain with degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy and neuropathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy and neuropathy. 

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and J. G.  


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and July 2013 rating decisions and a July 2005 supplemental statement of the case (SSOC) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In July 2005, the Veteran testified before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the record.  In January 2014, the Veteran was notified that the VLJ who chaired the July 2005 hearing was no longer employed by the Board.  He was provided the opportunity to request another hearing before a VLJ who would participate in the final determination of his case in accordance with 38 C.F.R. § 20.707 (2013).  The Veteran responded in February 2014 that he did not wish to appear at another hearing.  

The Board denied the claim for an increased rating for residuals of a chronic lumbar strain in a June 2008 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2009, the Court granted a Joint Motion for Remand filed by the parties, which requested that the June 2008 decision be vacated and remanded to allow for adjudication of a claim for entitlement to TDIU as part of the claim for an increased rating.  The appeal was returned to the Board and in January 2010, the Board remanded the matters for further development.  The case has now returned to the Board for additional appellate action. 

The claims for initial increased ratings for radiculopathy and neuropathy of the lower extremities are also properly before the Board at this time.  Service connection was awarded for these disabilities as neurological impairment associated with the Veteran's chronic lumbar strain and degenerative disc disease.  The rating criteria pertaining to disease and injuries of the spine specifically provides that associated objective neurologic abnormalities are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2013).  The Board will therefore determine the appropriate initial rating for the neurological impairment related to the Veteran's service-connected low back disability.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a chronic lumbar strain with degenerative disc disease manifests orthopedic impairment that most nearly approximates moderate painful motion with flexion limited to no more than 48 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  For the period beginning April 5, 2005, the Veteran's service-connected residuals of a chronic lumbar strain with degenerative disc disease manifest neurological impairment of the right low extremity that most nearly approximates moderate incomplete paralysis of the sciatic nerve.

3.  For the period beginning April 5, 2005, the Veteran's service-connected residuals of a chronic lumbar strain with degenerative disc disease manifest neurological impairment of the left low extremity that most nearly approximates moderate neuralgia and incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for orthopedic impairment resulting from a chronic lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 (2003); 38 C.F.R. §§ 4.1, 4.3,4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate rating of 20 percent, but not higher, for moderate incomplete paralysis of the sciatic nerve from radiculopathy and neuropathy of the right lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate rating of 20 percent, but not higher, for moderate neuralgia from radiculopathy and neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Codes 8520, 8720.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a chronic lumbosacral strain was granted in an August 1986 rating decision with an initial 10 percent evaluation assigned effective March 19, 1986.  The May 2003 rating decision on appeal awarded an increased 20 percent evaluation effective February 10, 2003.  The service-connected disability was also recharacterized as residuals of a chronic lumbar strain with degenerative disc disease L4-L5.  The July 2005 SSOC and July 2013 rating decision also granted service connection and assigned initial 10 percent evaluations for radiculopathy and neuropathy of the right and left lower extremities effective April 5, 2005 and March 28, 2007, respectively.  The Veteran contends that increased ratings are warranted as his service-connected disabilities are productive of severe pain and functional impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA changed the rating criteria for spinal disabilities during the course of this appeal.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  Id.  Therefore, the Board will consider the Veteran's claim under both the current and former versions of the criteria for rating the spine.  

The Veteran's residuals of a chronic lumbar strain with degenerative disc disease are currently rated as 20 percent disabling for orthopedic impairment under the former version of Diagnostic Code 5292 (2003).  This diagnostic code is associated with the rating criteria in effect prior to September 26, 2003 and rated spinal disabilities based on the severity of limitation of motion.  Under this diagnostic code, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 40 percent rating is also warranted for favorable ankylosis of the lumbar spine under Diagnostic Code 5289 (2003). 

Under the current criteria, back disabilities other than intervertebral disc disease are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).  Intervertebral disc syndrome will be evaluated under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The general formula for rating diseases and injuries of the spine provides for a 20 percent evaluation when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

As an initial matter, the Board notes that the Veteran's service-connected back condition presents a complicated disability picture.  His current symptoms are due to several etiologies, including his original service-connected injury, several post-service injuries, and other conditions such as obesity.  Where an examiner is unable to distinguish the symptoms of service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the record contains medical evidence distinguishing some of the service-connected and nonservice-connected aspects of the Veteran's back disability.  For example, the March 2007 VA examiner found that the Veteran's chronic low back pain with degenerative disc disease at the L4-L5 level of the spine was related to military service, while the degenerative disc disease at L3-L4, an annular tear at L3-L4, and osteoarthritis were due to a post-service work injury in June 2004.  However, the March 2007 VA examiner was not able to distinguish the symptoms associated with the different physical aspects of the Veteran's disability such as back pain and radicular impairment of the lower extremities.  Moreover, the Veteran's low back pain was solely attributed to obesity and inactivity by a physical therapist at the Texarkana VA Medical Center (VAMC) in March 2010.  To the extent possible, the Board will only consider symptomatology associated with the service-connected lumbar strain and degenerative disc disease in determining the appropriate disability rating.  Nevertheless, the nature of the Veteran's disability and co-morbid conditions will make it necessary for the Board to consider some manifestations of his post-service injuries and disabilities. 

After review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the service-connected disability under the former or current criteria for evaluating the spine.  Although the Veteran has manifested some limitation of motion of the thoracolumbar spine throughout the claims period, it has not most nearly approximated the criteria for the assignment of an increased rating.  As noted above, a 40 percent evaluation is warranted with severe limitation of motion under Diagnostic Code 5292 (2003) or when forward flexion is limited to 30 degrees or less under the general ratings formula.  Increased ratings are also possible with ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a (2003 & 2013).  

In June 2004, the Veteran fell at work injuring his back.  He received private treatment with a neurologist, to include multiple lumbar epidural steroid injections, physical therapy, and a lumbar myelogram in April 2005.  A November 2004 MRI of the lumbar spine demonstrated degenerative disc disease at multiple levels, neural foraminal narrowing, and a right paracentral annular tear at L3-L4.  Prior to his work-related fall, the Veteran was examined by VA in March 2003 to determine the severity of his service-connected back disability.  The March 2007 VA examiner described the March 2003 VA examination as providing a base-line of the Veteran's service-connected disability prior to the June 2004 injury, and the Board therefore finds reviewing the results of the examination will be helpful in determining the severity of the service-connected back condition.  

In response to his claim for an increased rating, the Veteran's back was examined by VA in March 2003.  For VA purposes, forward flexion of the thoracolumbar spine is full from 0 to 90 degrees with a full combined range of motion to 240 degrees.  See 4.71a, Plate V.  During the March 2003 VA examination, the Veteran  manifested some spinal limitation of motion with forward flexion to 80 degrees and a combined range of motion to 200 degrees.  These findings are clearly not associated with an increased rating and demonstrate motion that is only slightly limited.  The Veteran complained of progressively worsening low back pain that was aggravated by bending, but it is clear that prior to his work-related June 2004 injury, his back did not manifest symptoms that most nearly approximated the criteria associated with a rating in excess of 20 percent under the former or current criteria.  

After his work injury in June 2004, the Veteran began to complain of severe back pain, neurological impairment to the lower extremities, and clearly manifested additional disc degeneration not previously associated with his service-connected disability.  However, as discussed above, the record does not contain medical evidence specifically distinguishing the symptoms of the service-connected and nonservice-connected aspects of the disability.  In fact, the March 2007 VA examiner specifically found that the Veteran's low back and radiating pain were due to both his service-related and work-related injuries and were incapable of separation.  Thus, for the purposes of determining the limitation of motion of the spine, the Board will consider all the Veteran's impairment. 

Range of motion of the thoracolumbar spine was most limited at the June 2010 VA examination when forward flexion measured to 10 degrees with a combined range of motion to 140 degrees.  These findings were also reported on the examination report of an earlier May 2010 examination, but for the sake of clarity, the Board will refer to the examination findings as occurring in June 2010.  Although flexion to 10 degrees is contemplated by a 40 percent evaluation under the current rating criteria (and is consistent with severe limitation of motion under Diagnostic Code 5292 (2003)), the Board finds it is not truly indicative of the Veteran's limitation of motion during the claims period.  The June 2010 VA examiner explicitly noted that the Veteran's limited spinal motion was due to his body habitus and poor effort during testing; it was not a manifestation of the back disability.  The examiner observed that the Veteran demonstrated near normal range of motion of the spine during a rectal examination performed later that day and treatment records from the Texarkana VAMC show vastly improved spinal motion during the same period.  For example, during a March 2010 initial physical therapy evaluation at the VAMC, the Veteran had full motion of the lumbar spine.  A year later, at another physical therapy appointment, the Veteran complained of only minimal lumbar pain.  These objective findings combined with the opinion of the June 2010 VA examiner establish that the range of motion demonstrated by the Veteran during the June 2010 VA examination is not a credible indication of the severity of his lumbar disability.  

The other examinations performed throughout the claims period do not establish range of motion that most nearly approximates the former or current criteria associated with an increased rating.  Upon VA examination in April 2005, almost a year after the June 2004 work injury, the Veteran manifested forward flexion of the lumbar spine to 48 degrees and a combined range of motion to 119 degrees.  He demonstrated objective indications of pain during motion testing, but the examiner did not document any additional loss of motion following repetitive testing.  In fact, none of the Veteran's examinations have indicated additional loss of motion with consideration of functional factors such as pain, fatigability, or incoordination, and his range of motion actually improved following repetitive testing at the March 2007 VA examination.  Therefore, even with consideration of functional factors and all the symptomatology associated with the nonservice-connected June 2004 work injury, it is clear that the Veteran's range of motion of the thoracolumbar spine has not most nearly approximated severe or flexion limited to 30 degrees or less.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (for disabilities evaluation on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment).  

The Veteran has also clearly not manifested ankylosis of the thoracolumbar spine.  He has retained useful motion of his back throughout the claims period, even following his June 2004 fall at work, and there are no findings of ankylosis in the record.  Thus, a rating in excess of 20 percent is not possible under Diagnostic Code 5289 (2003) or the current general rating formula.  

The Veteran's service-connected disability also includes degenerative disc disease of the lumbar spine and the criteria for evaluating intervertebral disc syndrome are for application.  Although the rating criteria pertaining to disc disease was changed in 2002, the Veteran's current claim for an increased rating was received by VA in February 2003, and the criteria for evaluating disc disease in effect prior to September 23, 2002 are not applicable.  38 C.F.R. § 4.73, Diagnostic Code 5293 (2002).  

Under the current criteria for rating disc disease and Diagnostic Code 5243, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, the evidence does not show and the Veteran does not allege that he has experienced any incapacitating episodes of back pain requiring bed rest prescribed by a physician.  He testified at the July 2005 hearing that he was bedridden following his June 2004 work-related fall, however, there is no documentation of doctor-prescribed bed rest in the claims file during this period.  Additionally, such bed rest would clearly be associated with the nonservice-connected injury and using it to assign a higher service-connected rating would be inappropriate.  The Veteran also specifically denied requiring periods of doctor-prescribed bed rest upon VA examinations in March 2007 and June 2010.  Therefore, a rating in excess of 20 percent is not warranted under the criteria for evaluating intervertebral disc syndrome. 

The evidence of record clearly establishes that a rating in excess of 20 percent is not warranted for the Veteran's orthopedic impairment associated with his service-connected low back disability.  The Board must now consider whether increased ratings are appropriate for the service-connected neurological impairment associated with the service-connected back disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

Service connection for radiculopathy and neuropathy of the right lower extremity was awarded in a July 2005 SSOC with an initial 10 percent rating assigned effective April 5, 2005.  A separate 10 percent rating was also assigned for radiculopathy and neuropathy of the left lower extremity in a July 2013 rating decision effective March 28, 2007.  The right lower extremity is rated under Diagnostic Code 8520, pertaining to impairment of the sciatic nerve, and the left lower extremity is rated under Diagnostic Code 8720 for neuralgia.  Neuralgia is rated under the same criteria as the appropriate nerve.  38 C.F.R. § 4.124.  Thus, both lower extremities are evaluated under Diagnostic Code 8520.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board finds that increased 20 percent ratings are warranted for neurological impairment of the right and left lower extremities effective from April 5, 2005.  Treatment records and VA examinations consistently document complaints of pain radiating from the Veteran's back down his lower extremities along with numbness and weakness of the bilateral legs.  The April 2005 VA examiner observed objective evidence of neurological impairment, including positive bilateral straight leg raising, absent patellar and Achilles deep tendon reflexes, and a slight decrease in sensation in the right leg.  Similar findings were noted by the March 2007 VA examiner, who found decreased bilateral reflexes and sensation in the legs.  A March 2007 nerve conduction study also confirmed the presence of peripheral neuropathy associated with diabetes and a low lumbar radicular component.  Neurologists at the VAMC have also diagnosed radiculopathy of both lower extremities; in December 2011 the Veteran manifested bilateral decreased sensation in both legs and absent ankle reflexes.  In March 2012, the VAMC neurologist opined that the Veteran's radiculopathy was consistent with recent MRI findings.  

The Board finds that the Veteran's symptoms of radiating pain, loss of sensation, and diminished reflexes are consistent with incomplete paralysis of the sciatic nerves that most nearly approximates moderate from April 5, 2005.  Prior to that date, the objective evidence does not establish bilateral neurological impairment of the legs.  Additionally, prior to April 2005 the Veteran's subjective complaints of weakness and pain are clearly associated with his nonservice-connected fall as he consistently dated the onset of neurological symptoms to the work-related injury.  The May 2013 VA examiner specifically found that the impairment resulting from the Veteran's radiculopathy most nearly approximate moderate incomplete paralysis of the right sciatic nerve.  Although the May 2013 VA examiner also found that the Veteran's left nerves were normal, the examiner observed the presence of moderate symptoms of neurological deficits in both legs, including constant pain and numbness.   The examiner identified several other affected nerves in the right lower extremity, but rating the Veteran under the corresponding diagnostic codes would not result in a higher evaluation.  

Finally, the Board notes that the record does not contain any medical evidence separating the neurological impairment associated with the nonservice-connected disabilities including diabetes-related neuropathy and meralgia paresthetica.  The March 2007 VA examiner noted that it was not possible to separate such symptoms and despite the Veteran's complaints of severe radicular pain, the examiner could find no objective evidence of complete or incomplete paralysis of any particular nerve.  The May 2013 VA examiner also specifically characterized the Veteran's neurological symptoms and impairment as moderate.  Thus, the Board finds that the Veteran's neurological impairment most nearly approximates separate 20 percent ratings for incomplete paralysis of the sciatic nerves that is moderate, but not severe, from April 5, 2005.    

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment and separate 20 percent ratings for neurological impairment of radiculopathy and neuropathy of each lower extremity beginning April 5, 2005.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected low back disability is manifested by orthopedic symptoms such as painful limited motion that is no more than moderate without ankylosis or attacks of intervertebral disc syndrome.  His disability manifests neurological impairment of moderate pain, numbness, and diminished reflexes down both lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2005 and February 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the July 2013 rating decision and October 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Agency (SSA).  Additionally, the Veteran was provided proper VA examinations throughout the claims period in response to his claims for increased ratings.  He was most recently examined in June 2010 and May 2013 to determine the severity of his orthopedic and neurologic impairment due to his service-connected low back disability.  

The Board also finds that VA has complied with the remand orders of the Board.  In response to the Board's remands, complete VA and private medical records were added to the record and the Veteran was provided notice of VA duties to notify and assist him in developing his claims in February 2010.  He was also provided additional VA examinations in June 2010 and May 2013 to determine the severity of his service-connected disabilities.  The case was then readjudicated in the July 2013 rating decision and October 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a chronic lumbar strain with degenerative disc disease is denied.  

Entitlement to an initial rating of 20 percent, but not higher, for right lower extremity radiculopathy and neuropathy for the period beginning April 5, 2005 is granted. 

Entitlement to an initial rating of 20 percent, but not higher, for left lower extremity radiculopathy and neuropathy for the period beginning April 5, 2005 is granted. 


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to TDIU.  In its January 2010 remand, the Board ordered that the RO should determine whether the claim should be referred for consideration of TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2013).  Although the October 2013 SSOC noted the Board's remand instruction, the RO provided no other discussion or analysis regarding whether referral was appropriate. 

In November 2012, VA received a letter from a private rehabilitation counselor stating that the Veteran was unemployable due to his service-connected spinal disability.  Although the Veteran does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) (even with consideration of his orthopedic and neurological impairment originating from a common etiology and with application of the bilateral factor), the November 2012 opinion is competent evidence that the Veteran is unable to follow a substantially gainful occupation due to service-connected disabilities.  Therefore, the claim must be referred to the Director of Compensation and Pension in accordance with 38 C.F.R. § 4.16(b) to determine whether TDIU based on extraschedular consideration is appropriate.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following action:
1.  Refer the Veteran's claim for TDIU to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


